TITUS, Judge.
On 3 December 1975 defendant’s timely alternative after-trial motions were overruled, he was afforded allocution, and the court rendered the proper judgment and sentenced him to life imprisonment in accordance with the jury’s verdict. It is provided by Rules 28.03 and 81.04, V.A. M.R., that no appeal shall be effective “unless the notice of appeal shall be filed not later than ten days after the judgment or order appealed from becomes final.” Computed according to Rule 31.01, V.A.M.R., the notice of appeal should have been filed on or before 13 December 1975 as that date was neither a Sunday nor a legal holiday. However, the notice of appeal was not filed until the twelfth day after the rendition of the final judgment, i. e., on 15 December 1975. We have no authority to extend the period for taking an appeal (Rule 31.02, V.A.M.R.), and have not as yet been petitioned for a special order to file a notice of appeal out of time pursuant to Rule 28.07, V.A.M.R. Consequently, we have no jurisdiction to entertain the present appeal. Pearson v. State, 530 S.W.2d 49 (Mo.App. 1975).
The appeal is dismissed.
All concur.